Citation Nr: 1827782	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  10-08 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C. § 1151 for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1940 to May 1946.  He died in May 2000.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The claim on appeal was previously before the Board in December 2011 and April 2012.  In April 2012 the Board denied the appellant's claim.  The denial was appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Order, pursuant to a Joint Motion for Remand (JMR), the Court vacated and remanded the Board's decision.  The appellant and her attorney were notified by the Board of the Court's action in a May 2014 letter and encouraged to submit additional evidence or argument in support of the appellant's claim.  Additional argument from the appellant's attorney was received in July 2014.  

In September 2014, in accordance with the JMR, the Board remanded the claim to the agency of original jurisdiction (AOJ) for further development.

Of note, prior claims for DIC benefits under 38 U.S.C. § 1310 and § 1318 have previously and finally been denied by VA, and are not currently on appeal before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1. The Veteran died on May [REDACTED], 2000, at the age of 81.  The immediate cause of death was respiratory arrest (no airway) due to pulmonary embolism and femoral fracture.  Other significant conditions contributing to death, but not resulting in the underlying cause of death, were urinary tract infection and chronic lung disease.

2. The proximate cause of the Veteran's death was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; nor was it the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under 38 U.S.C. § 1151 for cause of the Veteran's death have not been met.  38 U.S.C. §§ 1151, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Where a veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C. § 1151.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C. § 5107.

In order for the disability or death to qualify for compensation under 38 U.S.C.
§ 1151, the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination. Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  38 U.S.C. § 1151(a). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).  

The Veteran's death certificate notes his cause of death as being due to respiratory arrest (no airway) due to pulmonary embolism and femoral fracture.  A terminal VA discharge summary, dated in September 2000, reflects that the Veteran was admitted to the Atlanta VA Medical Center (VAMC) in April 2000 for treatment of a right femoral neck fracture.  His course in the hospital was complicated by respiratory failure due to fat emboli prior to his right hip surgery.  His respiratory failure required intubation and mechanical ventilation.  He appeared to be recovering but subsequently developed pneumonia.  He also had significant bleeding from a traumatic nasogastric tube placement, and difficulty with the blood in his throat.  He was given a tracheostomy tube and later transferred from the medical intensive care unit (MICU) to the floor.  A day later, he went into respiratory arrest and died on May [REDACTED], 2000.  Just prior to his death, the Veteran managed to remove on his own his tracheostomy tube.

Relevant VA records include a physical therapy note dated May [REDACTED], 2000 (time: 12:18pm), which reflects that the Veteran had been transferred to the floor from the MICU after a long stay.  The Veteran reportedly shook his head yes/no but otherwise the therapist identified that she was unable to understand him.  It was reported that the Veteran still had his tracheostomy tube which he had tried to pull out that day.  

A medical management note (Intravenous (IV) therapy) dated May [REDACTED], 2000 (time: 23:52pm) reflected that the Veteran's IV was flushed by a nurse.  

A general nursing note dated May [REDACTED], 2000 (time: 00:18am) identified the Veteran as "alert and oriented to self."  The nursing note goes on to state, "[Veteran] pulled trach out and respiratory attempted t[o] replace trach.  [Dr. B.] CC was cal[l]ed and IOD were called.  [The Veteran] began to have trouble breathing and a code was called." 

In a June 2000 statement, a VA physician who had treated the Veteran previously, stated that the Veteran's death was a direct result of an accidental fall which resulted in right hip fracture.  The injury was further complicated by a fat emboli and pneumonia.  These complications "are not uncommon" in a patient of the Veteran's age, according to the VA physician.

In a May 2002 statement, the appellant alleged that while the Veteran was assigned to MICU, he had been monitored/restrained to keep him from pulling out his tracheostomy tube, feeding tubes, and oxygen.  Also, that when the Veteran had been assigned to the 9th (general) floor on May [REDACTED], 2000, he had been left unrestrained and pulled out his feeding tube and tracheostomy tube.  A member of the medical staff had been present and reinserted the tracheostomy tube.  According to the appellant, she had left the hospital at 7:15pm on May [REDACTED], 2000 and at the time of her departure the Veteran's arms were restrained.  As noted above, the Veteran was identified as having pulled out his tracheostomy tube, apparently after the 11:52pm IV flushing by a nurse, in the early morning hours of May [REDACTED], 2000 and subsequently died due to respiratory arrest.  In her statement, the appellant commented that she did not understand how the Veteran had removed his arms from the restraints and why he was not placed on a hospital floor where he could have been better monitored.  According to the appellant he had been placed in a room near the nursing station so the staff could reportedly observe him closely.  

The appellant filed a wrongful death claim under the Federal Tort Claims Act regarding the Veteran's death at the VAMC Atlanta.  In August 2004, the appellant accepted a settlement with VA for $150,000.  In the settlement agreement, VA and the U.S. government admitted no liability or fault in the death of the Veteran.  The appellant's representative currently contends that a settlement agreement for a substantial sum of money would not have been offered by the U.S. government if VA was not at fault in some way for the Veteran's death.  

Of record is a July 2006 VA medical opinion.  The Veteran's claims folder was reviewed.  The physician noted that medical records documented use of restraints and that that Veteran had pulled out his tracheostomy tube, coded, and then died.  The examiner found no evidence of improper management of the Veteran's care during his VA hospital stay in April and May 2000 prior to his death.  Instead, he noted that the Veteran's multiple severe chronic problems prior to the surgery compounded with his advanced age of 81 years resulted in his death.  

In its December 2011 remand, the Board requested that the AOJ obtain any available records associated with the appellant's wrongful death claim under the Federal Tort Claims Act.  Later in December 2011, the AOJ contacted VA's Regional Counsel in Decatur, Georgia and requested any relevant records pertaining to the decision, to include VA medical records.  In a reply email, the Regional Counsel identified that it did not have any VA medical records associated with the appellant's claim.  

In the March 2014 JMR, the parties to this appeal agreed that the Board did not adequately address whether the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, nor did it adequately address whether the Veteran's death was due to an event not reasonably foreseeable.  Specifically, it was found that the Board did not address the Veteran's terminal hospitalization records, referenced above, and whether those records showed the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The Board also was noted not to have discussed whether the Veteran's removal of his tracheostomy tube was an event that was not reasonable foreseeable.  

In light of the specific instructions of the JMR, in September 2014 the Board remanded the claim for VA medical opinion.

In a February 2018 addendum, a VA examiner considered the appellant's contentions and indicated review of the claims file.  Pertinent to the apparent use of restraints for the Veteran's safety and in light of the time line of events, the examiner opined that it is more likely than not (greater than 50 percent probability) that the Veteran was sufficiently and/or properly restrained, and that proper protocols by VA medical personnel in monitoring the Veteran were properly followed.  As rationale, initially, the examiner indicated that she was unable to review VA's policy, aside from the description provided in the September 2014 remand directives.  Medical literature supports the use of physical restraints, as well as the discontinuation of restraints.  Notably, the use of physical restraints is common in intensive care settings.  The examiner indicated that VA treatment records show that the Veteran's need for restraints was continuously reevaluated and changed as appropriate.  Medical records show that the Veteran did not need restraints when he was transferred from intensive care to acute care stay from May 10, 2000 to May [REDACTED], 2000.  At this time, objective medical evidence showed that he was alert, able to follow directions, and not a threat to his own safety.  During the last half hour of this life, the Veteran had an acute change in condition and became unresponsive.  No restraints were indicated.

The examiner further opined that it is more likely as not that the Veteran's death was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on part of VA in furnishing hospital care and medical treatment to the Veteran during his April to May 2000 hospitalization.  As rationale, based on medical literature, the examiner explained that the Veteran received appropriate treatment in a timely matter.  The Veteran was initially hospitalized for a right femoral neck fracture, he also received treatment for a hip fracture.  On admission, he denied breathing problems. Treatment records contain delays supported by rationale.  The examiner cited medical literature indicating that hip fractures are associated with a high mortality rate in elderly patients.  Here, treatment records indicated that the VA was unable to perform immediate (within 48 hours) hip surgery on the Veteran due to his initial instability followed by life threatening complications, such as pneumonia, altered mental state, acute respiratory failure, inadequate diet, and UTI.  See April 2000 VA Treatment Records.  Further, the Veteran had preexisting chronic obstructive pulmonary disease (COPD).  Based on the Veteran's medical history, his conditions increased his mortality risk rate, as indicated in his intensive care unit notes which report that the Veteran was at high risk for mortality and full recovery was not anticipated.   The examiner did not find any omission or error in the Veteran's care during the hospitalization and concluded that "medical complications during admission are recognized as common sequelae of hip fracture in the elderly, and/or common sequelae of delirium and prolonged ventilator support."

The examiner stated that the Veteran pulling out his tracheostomy tube in the early morning hours of approximately May [REDACTED], 2000 or May [REDACTED], 2000 was an event not reasonably foreseeable because tracheostomy is a common procedure performed in critical care patients with prolonged ventilator dependence.  The examiner explained that medical literature indicates the rate of tube removal is approximately 1.5 percent.  Here, the course of medical treatment indicates that a tracheostomy was performed two weeks prior, which had since healed.  The Veteran's trachea tubes were downsized and he tolerated his procedures well and maintained normal oxygen.  Notably, the tracheostomy was in place to prevent aspiration, not provide oxygen.  The examiner stated that:

[T]he veteran's self-removal of the trach tube, and resultant respiratory arrest, was not reasonably foreseeable at the time of [his] death, based on the above referenced entries.   As previously outlined, life-threatening risk related to removal of tracheostomy tube only occurs prior to complete healing of the trach site.  Once the patient is off the ventilator and no longer dependent on the tracheostomy for ventilation, the patient's breathing is not affected by removal of his trach tube.  The patient should be able to maintain adequate oxygenation.  The veteran's reported removal of his trach tube earlier on the day of his death did not result in reports of respiratory distress or arrest.  This supports the premise that he was able to oxygenate himself without the trach tube in place."

The examiner noted that medical treatment records state that there was "resistance and copious bleeding" when the Veteran removed the trachea tube, which indicates that a tracheal airway was established and the Veteran was in cardiac arrest.  As the family declined an autopsy, an actual cause of death was not objectively established.  The examiner noted that she consulted with multiple physicians, one which confirmed that the trachea tube removal in this case would not have resulted in the Veteran developing respiratory arrest.

The Board finds the examiner's opinions to be well reasoned and thorough, having considered the entire record, as well as the appellant's contentions for the opinion rendered.  Notably, the examiner referenced over 20 medical literature citations and consulted with other physicians in rendering the opinions provided.  Therefore, the examination report warrants probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that most of the probative value of a medical opinion comes from its reasoning). 

The appellant has been accorded ample opportunity to furnish medical opinions in support of her § 1151 claim, and against the above-described conclusions of VA medical professionals; she has not done so. See 38 U.S.C. § 5107 (a) (it is a claimant's responsibility to support a claim for VA benefits).

Considering the evidence of record under the laws and regulations set forth above, the medical evidence of record is against a finding that VA treatment actually caused or contributed to the Veteran's death.  Although the Veteran was indeed under VA care at the time of his death in May 2000, the evidence does not suggest his death was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the Veteran medical care.

The Board has considered the appellant's contentions that the Veteran's cause of death was the result of improper medical care administered by VA to the Veteran.  While the appellant is competent to provide statements relating to symptoms or facts of events that she has observed and is within the realm of her personal knowledge, she is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  The record does not show, nor does the appellant contend, that she has specialized education, training, or expertise that would qualify her to render a diagnosis, etiology,  or medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  Cause of death is a complex question, not simple, and under the facts of this case, not a question that can be answered by a lay person.  Medical expertise is required to provide competent opinions with regard to this question.  As such, the appellant's statements to this effect are lacking in probative value.

The Board concludes that the Veteran's death has not been demonstrated as being due to VA medical care.  The Board bases its conclusion on a review of the Veteran's entire medical record, to include the February 2018 VA examiner's opinions.  In the absence of death proximately caused by VA medical treatment, the matter of alleged VA negligence or a matter of (un)foreseeability is moot.  That is, in the absence of current disabilities or death which are demonstrated to be the result of VA medical care, whether such medical care was careless or not is of no consequence.  See 38 U.S.C. § 1151. 

For the foregoing reasons, the preponderance of the evidence is against the appellant's claim for DIC under the provisions of 38 U.S.C. § 1151.  The benefit of the doubt doctrine is therefore not for application with regard to this claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Her claim is accordingly denied.


ORDER

Entitlement to DIC benefits under 38 U.S.C. § 1151 for cause of the Veteran's death, is denied.




____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


